12-2004-ag
         Selmani v. Holder
                                                                                         BIA
                                                                                 A088 377 943
                              UNITED STATES COURT OF APPEALS
                                  FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR
     AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Thurgood Marshall United
 3       States Courthouse, 40 Foley Square, in the City of New York,
 4       on the 25th day of February, two thousand fourteen.
 5
 6       PRESENT: REENA RAGGI,
 7                DEBRA ANN LIVINGSTON,
 8                GERARD E. LYNCH,
 9                     Circuit Judges.
10
11         _____________________________________
12
13       BESIM SELMANI,
14                Petitioner,
15
16                           v.                                    12-2004
17                                                                 NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       _____________________________________
22
23       FOR PETITIONER:                Gregory Marotta, Vernon, NJ.
24
25       FOR RESPONDENT:                Stuart F. Delery, Principal Deputy
26                                      Assistant Attorney General; Terri J.
27                                      Scadron, Assistant Director; Anthony
28                                      W. Norwood, Senior Litigation
29                                      Counsel, Office of Immigration
30                                      Litigation, United States Department
31                                      of Justice, Washington, D.C.
 1       UPON DUE CONSIDERATION of this petition for review of a

 2   Board of Immigration Appeals (“BIA”) decision, it is hereby

 3   ORDERED, ADJUDGED, AND DECREED that the petition for review

 4   is DENIED.

 5       Petitioner Besim Selmani, a native of the former

 6   Yugoslavia and citizen of Serbia, seeks review of the April

 7   19, 2012, decision of the BIA denying his motion to reopen.

 8   See In re Besim Selmani, No. A088 377 943 (B.I.A. Apr. 19,

 9   2012).   We assume the parties’ familiarity with the

10   underlying facts and procedural history in this case.

11       The BIA’s denial of Selmani’s motion to reopen as

12   untimely was not an abuse of discretion.    See Kaur v. BIA,

13   413 F.3d 232, 233-34 (2d Cir. 2005) (per curiam).      A motion

14   to reopen generally must be filed no later than 90 days

15   after the date on which the final administrative decision

16   has been rendered in the proceedings sought to be reopened.

17   See 8 U.S.C. § 1229a(c)(7)(C)(i); 8 C.F.R. § 1003.2(c)(2).

18   There is no dispute that Selmani’s November 2011 motion was

19   untimely, as the final administrative decision was issued

20   more than a year earlier.    See 8 U.S.C. § 1229a(c)(7)(C)(i);

21   8 C.F.R. § 1003.2(c)(2).    Although the time limitation does

22   not apply if the motion is “based on changed circumstances


                                    2
 1   arising in the country of nationality or in the country to

 2   which deportation has been ordered, if such evidence is

 3   material and was not available and could not have been

 4   discovered or presented at the previous hearing,” 8 C.F.R.

 5   § 1003.2(c)(3)(ii); see also 8 U.S.C. § 1229a(c)(7)(C)(ii),

 6   substantial evidence supports the BIA’s determination that

 7   Selmani failed to demonstrate materially changed conditions

 8   in Kosovo, see Jian Hui Shao v. Mukasey, 546 F.3d 138, 169

 9   (2d Cir. 2008).

10       While the evidence Selmani submitted with his motion to

11   reopen details the trial of an individual who allegedly

12   assassinated members of the Democratic League of Kosovo

13   (“LDK”), a political organization in which Selmani had been

14   active, because those assassinations occurred between 1999

15   and 2003, they do not indicate any change in conditions

16   since the time of his hearing.    See In re S-Y-G-, 24 I. & N.

17   Dec. 247, 253 (BIA 2007).   Moreover, the prosecution of the

18   individual alleged to be responsible for those killings does

19   not indicate a deterioration of conditions for members of

20   the LDK in Kosovo.   Accordingly, we identify no abuse of

21   discretion in the BIA’s determination that the evidence

22   Selmani submitted did not establish either a material change


                                   3
 1   in country conditions in Kosovo or his prima facie

 2   eligibility for relief.     See 8 U.S.C. § 1229a(c)(7)(C)(ii);

 3   INS v. Abudu, 485 U.S. 94, 104-05 (1988); Jian Hui Shao v.

 4   Mukasey, 546 F.3d at 169.

 5       For the foregoing reasons, the petition for review is

 6   DENIED.

 7                                 FOR THE COURT:
 8                                 Catherine O’Hagan Wolfe, Clerk
 9
10




                                     4